Jenkins, P. J.
The petition in this case showing affirmatively on its face that the plaintiff would in no event be entitled to recover, the exception to the verdict, based upon the ground that it was contrary to law and the evidence, and without evidence to support it, must be sustained. See Greeson v. Bailey, 167 Ga. 638 (146 S. E. 490) ; Gunn v. Johnson, 29 Ga. App. 610 (116 S. E. 921); New Zealand Fire Ins. Co. v. Brewer, 29 Ga. App. 733 (6, 7) (116 S. E. 922).

Judgment reversed.


Stephens and Bell, JJ., concur.

E. J. Stoddard, T. Elton Drake, for plaintiff in error.
Bell & Bell, George L. Bell Jr., contra.